United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.L., Appellant
and
U.S. POSTAL SERVICE, CHESTER POST
OFFICE, Chester, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1337
Issued: March 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 17, 20141 appellant, through counsel, filed a timely appeal of a November 20,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) terminating her
compensation benefits. Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective March 25, 2013.
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred eighty days from November 20, 2013, the date of OWCP’s last decision, was
May 19, 2014. Since using May 21, 2014, the date the appeal was received by the Clerk of the Appellate Boards
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the
U.S. Postal Service postmark is May 17, 2014, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

On appeal, counsel argued that there was an unresolved conflict of medical opinion
evidence.
FACTUAL HISTORY
On February 25, 2010 appellant, then a 42-year-old mail carrier, filed an occupational
disease claim alleging that on February 24, 2010 as she picked up a parcel from a hamper of mail
she pulled a muscle in her back resulting in pain shooting down her leg. She returned to lightduty work eight hours a day on February 25, 2010.
Dr. James F. Bonner, a Board-certified physiatrist, noted appellant’s history of lifting a
heavy box in the performance of duty and examined her on February 25, 2010 diagnosing
lumbosacral (LS) strain/sprain with possibility of herniated disc. He reviewed a magnetic
resonance imaging (MRI) scan dated March 10, 2010, which demonstrated multilevel
degenerative changes and osteophyte complex as well as facet arthropathy at L3-4. Dr. Bonner
also reported moderate hyperlordosis and increased pain with facet load. OWCP accepted
appellant’s claim for sprain of LS joint and ligament on April 20, 2010.
In a note dated August 18, 2010, Dr. Bonner stated that appellant’s electrodiagnostic
studies were consistent with L5 radiculopathy. On physical examination, he reported palpable
pain in her lumbar spine and discomfort on straight leg raising.
Appellant filed a recurrence of disability on August 30, 2010 alleging on August 21, 2010
that she stopped work due to her February 24, 2010 employment injury. She stated that the
employing establishment informed her that there was only one hour of limited-duty work
available.
By decision dated September 16, 2010, OWCP informed appellant that she had not
established a recurrence of disability but authorized compensation benefits for the hours that she
had no work.
In a report dated October 21, 2010, Dr. Hagop L. Der-Krikorian, a Board-certified
neurosurgeon, examined appellant and diagnosed low back pain with bilateral radiation of pain
into both buttocks and thighs. He stated that her neurological condition was within normal limits
and found no sciatica and no motor, sensory, or reflex abnormalities. Dr. Der-Krikorian
reviewed appellant’s March 10, 2010 MRI scan and found degenerative disc disease at L5-S1
including disc osteophyte complex causing a mild degree of bilateral neural foraminal
narrowing, touching but not compressing the exiting L5 nerve roots. He also found minimal
facet arthropathy at L2, L3, and L4. Dr. Der-Krikorian stated that appellant’s electrodiagnostic
studies were consistent with a left L5 radiculopathy.
Appellant underwent an additional MRI scan on October 26, 2010, which found a mild
disc bulge at L3-4 and L4-5 with facet arthropathy without significant central canal or foraminal
narrowing. At L5-S1 the MRI scan demonstrated mild disc bulge with posterior annual tear and
bilateral facet arthropathy resulting in a mild right lateral recess and foraminal narrowing.
Dr. Der-Krikorian reviewed this study on November 23, 2010 and found mild degenerative
changes from L3-4 through L5-S1 without disc herniation, cauda equine, or nerve root

2

compression. He stated that appellant’s symptoms suggested an intermittent bilateral lumbar
radicular involvement with no clear-cut evidence of acute lumbar radiculopathy or herniated
disc.
Dr. Bonner completed a note on February 3, 2011 and reduced appellant’s work hours to
four per day due to increased back pain. He continued to support this schedule on
March 2, 2011. On May 25, 2011 Dr. Bonner stated that appellant’s physical examination
demonstrated extenuated lumbar lordosis with palpable pain in the lumbar spine with positive
sitting root sign. He opined that her symptoms were the result of her February 24, 2010
employment injury with degenerative disc disease exacerbated by a fall and documented lumbar
radiculopathy. In a note dated February 1, 2012, Dr. Bonner stated that appellant had no change
in her symptoms with good and bad days. He noted that she performed light duty with no heavy
lifting or repetitive bending. Dr. Bonner made similar findings on March 28, 2012. Appellant
had an exacerbation of her back pain on April 19, 2012 according to Dr. Bonner.
Dr. Jonathan Morgan, a Board-certified radiologist performed an MRI scan on April 24,
2012, which demonstrated stable mild bilateral facet hypertrophy at L2-3 and L3-4 and a mildly
degenerative disc at L5-S1 with mild degenerative loss of both height and signal. He interpreted
his findings as unchanged.
Appellant filed a recurrence of disability on April 23, 2012 and alleged that she sustained
a recurrence of disability on April 19, 2012. She noted that she was working four hours a day.
Appellant stated that her back “goes out” from everyday activities. OWCP authorized
compensation benefits.
In a note dated May 3, 2012, Dr. Bonner stated that appellant had experienced an
exacerbation of her back condition and was totally disabled. He reviewed her April 24, 2012
MRI scan and found progression of her degenerative changes in her lumbar spine with disc
osteophyte causing narrowing in her neural foramina. Dr. Bonner also found palpable pain in the
low back and weakness in the left lower extremity on physical examination. He found that
appellant’s back pain had returned to the normal level on May 30, 2012 and recommended that
she return to four hours of light-duty work. Dr. Bonner continued to support four hours of lightduty work through September 26, 2012. He completed a note on December 19, 2012 and found
persistent back pain radiating into her lower extremities with lumbar radiculopathy.
OWCP referred appellant for a second opinion evaluation on January 14, 2013 with
Dr. Robert Allen Smith, a Board-certified orthopedic surgeon. In his February 1, 2013 report,
Dr. Smith reviewed the statement of accepted facts and described her history of injury. He stated
that appellant underwent MRI scans, which demonstrated a slight progression of the
degenerative changes in the 2012 study. Dr. Smith performed a physical examination and found
no spasm, atrophy, trigger points, or deformity. He stated, “Distracted straight leg raising
maneuvers are negative bilaterally.” Dr. Smith concluded that appellant had no evidence of any
focal neurological deficit in her legs. He opined that she had no ongoing objective clinical
findings of a lumbar strain. Dr. Smith further stated that appellant had no residuals from her
accepted condition. He agreed with Dr. Der-Krikorian that she had no clear-cut evidence of
radiculopathy and stated that there was no evidence of any post-traumatic compressive lesion on
the MRI scans that could be attributed to her work incident. Dr. Smith opined that the findings

3

on MRI scan were related to appellant’s degenerative disease. He stated that she could return to
regular-duty work without restrictions and required no additional treatment, testing, or activity
modification.
OWCP proposed to terminate appellant’s medical benefits and compensation for wage
loss on February 11, 2013. It found that Dr. Smith’s report was sufficiently detailed and wellreasoned to establish that her work-related disability and medical residuals had ended and to
terminate her benefits.
Dr. Bonner examined appellant on February 13, 2013 and described her ongoing pain
symptoms. He attributed this condition to her February 24, 2010 employment injury.
Dr. Bonner stated that appellant’s most recent MRI scan demonstrated progression of her
degenerative disc disease. He found palpable pain in the lumbar spine and pain with facet load
worse on the left than the right. Dr. Bonner stated that appellant should remain on light duty.
In a report dated March 14, 2013, Dr. Bonner described appellant’s history of injury and
again stated that the April 24, 2012 MRI scan revealed progression of her degenerative disc
disease and osteophyte complexes involving her L5 and S1 nerve roots. He further stated that
electrodiagnostic studies demonstrated L5 radiculopathy. Dr. Bonner stated that the functional
capacity evaluation demonstrated that appellant was incapable of performing the physical
demands of her job. He concluded, “It is my medical opinion, within a reasonable degree of
medical certainty, that as a direct result of the work-related injury that [appellant] suffered an
acute LS strain/sprain with an aggravation of a preexisting degenerative condition and
development of acute lumbar radiculopathy.” Dr. Bonner stated that appellant continued to have
significant limitations of physical activity and that she was unable to perform the functions of her
normal job.
By decision dated March 25, 2013, OWCP terminated appellant’s medical and wage-loss
compensation benefits effective March 25, 2013 based on Dr. Smith’s report.
Counsel requested an oral hearing before an OWCP hearing representative on
April 1, 2013. He submitted a series of treatment notes from Dr. Bonner beginning March 12,
2013 diagnosing persistent ongoing pain as a result of appellant’s employment injury.
Dr. Bonner stated that she had guarding in her low back and decreased range of motion as well
as a pain with facet load bilaterally. On April 3, 2013 he stated that appellant had a burning
sensation down her left lower extremity with ongoing pain in the lumbar spine. Dr. Bonner
stated that she could not perform heavy lifting, bending, or stooping. He repeated that appellant
had palpable pain in the lumbar area and pain with facet load bilaterally with decreased range of
motion. Dr. Bonner examined her on May 2, 2013 and stated that her examination was
unchanged. In a note dated May 30, 2013, he reported palpable pain in the lumbar area and pain
with facet load. Dr. Bonner found weakness in the left lower extremity and decreased range of
motion. On July 1, 2013 he reported paresthesias and a burning sensation in appellant’s back
and left lower extremity. Dr. Bonner repeated his previous physical findings and stated that she
was capable of light-duty work.
Dr. Bonner completed a report on July 18, 2013 and stated, “It does remain my opinion
that [appellant] suffered a lumbar sprain/strain, as well as aggravation of a preexisting

4

degenerative condition.” He stated that her degenerative condition was demonstrated on MRI
scan and that this condition had “accelerated in the degree, which would not have been
anticipated if not for the traumatic event of February 24, 2010.” Dr. Bonner further opined that
appellant’s electrodiagnostic studies demonstrated active radiculopathy as a result of the
aggravation of her degenerative process, which was consistent with her symptomatology of back
pain, leg pain, and thigh pain. He stated that the aggravation was permanent based on the
objective findings of her MRI scans. Dr. Bonner concluded, “In addition it is clear that this
work-related injury has resulted in an injury that hastened the development of the underlying
condition being degenerative changes of the lumbar spine and acceleration in relation to the
ordinary course of the disease.”
Appellant testified at the oral hearing on August 7, 2013. Counsel argued that there was
a conflict of medical evidence between Dr. Bonner and Dr. Smith. Appellant stated that the
employing establishment informed her that there was no light-duty work available for her on
April 2, 2013 and that she was not currently working. She indicated that prior to the termination
decision she worked light duty for four hours a day and received compensation benefits from
OWCP for the other four hours.
Dr. Bonner completed a note on August 1, 2013 and found palpable pain in the lumbar
spine, pain with facet load bilaterally, and decreased range of motion. He also reported slight
weakness in the left lower extremity. Appellant underwent an electromyogram on August 27,
2013 which demonstrated chronic/active L5 radiculopathy. Dr. Bonner reviewed this study on
September 26, 2013 and found that she was capable of light-duty work.
By decision dated November 20, 2013, an OWCP hearing representative found that
Dr. Smith’s report was entitled to the weight of the medical opinion evidence and established
that appellant had no continuing disability or medical residuals due to her accepted condition of
sprain of the LS joint. He found that Dr. Bonner’s opinion was not sufficient to create a conflict
due to the lack of medical reasoning establishing how and why the workplace incident
aggravated her preexisting degenerative disc disease. The hearing representative noted that
Dr. Morgan found only a slight progression of mild degenerative disc disease and stable
osteophyte complexes in contrast to Dr. Bonner’s conclusions.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.4 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.5 To terminate

3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Id.

5

Furman G. Peake, 41 ECAB 361, 364 (1990).

5

authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.6
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.7 Medical rationale includes a physician’s detailed opinion on
the issue of whether these is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.8
ANALYSIS
OWCP accepted that appellant’s February 24, 2010 employment injury resulted in sprain
of LS joint and ligament on April 20, 2010. The Board finds that OWCP properly terminated her
wage-loss compensation and medical benefits.
OWCP referred appellant to Dr. Smith for a second opinion medical evaluation. In his
February 1, 2013 report, Dr. Smith reviewed the statement of accepted facts and described her
history of injury. He performed a physical examination and found no spasm, atrophy, trigger
points, or deformity. Dr. Smith noted that appellant’s distracted straight leg raising maneuvers
were negative bilaterally. He found no evidence of any focal neurological deficit in her legs.
Dr. Smith opined that appellant had no ongoing objective clinical findings of a lumbar strain. He
further stated that she had no residuals from her accepted condition. Dr. Smith agreed with
Dr. Der-Krikorian that appellant had no clear-cut evidence of radiculopathy and stated that there
was no evidence of any post-traumatic compressive lesion on the MRI scans that could be
attributed to her work injury. He opined that the findings on the MRI scan were related to her
degenerative disease. Dr. Smith stated that appellant could return to regular-duty work without
restrictions and required no additional treatment, testing, or activity modification.
The Board finds that Dr. Smith’s report is entitled to the weight of the medical evidence.
Dr. Smith’s report is based on the statement of accepted facts and includes detailed findings on
physical examination. He noted that appellant had no clinical findings of a lumbar sprain, the
accepted condition, and that she therefore had no residuals of this condition. Dr. Smith also
examined the medical evidence of record and found that there was no evidence of any posttraumatic lesion on MRI scan that could be attributed to her work incident. He concluded that
appellant’s MRI scan findings represented her degenerative disc disease. Dr. Smith concluded
that she could return to her date-of-injury position without restrictions. He provided the basis for
his conclusions by listing the negative clinical findings on examination. Dr. Smith also provided
the basis for his opinion that appellant’s degenerative disc disease was neither caused, nor
6

Id.

7

T.F., 58 ECAB 128 (2006).

8

A.D., 58 ECAB 149 (2006).

6

aggravated by her employment incident, noting that there was no evidence of post-traumatic
lesion on MRI scan. As he addressed the issues of her continuing disability and medical
residuals and provided a factual basis for his conclusions, the Board finds that this report is
entitled to the weight of the medical evidence and establishes that her accepted condition has
resolved with no disability or residuals and that OWCP properly terminated her wage-loss
compensation and medical benefits.
Appellant’s attending physician, Dr. Bonner, continued to support appellant’s disability
for work and need for medical treatment. He also opined that she had additional conditions
resulting from this incident which required medical treatment and rendered her disabled.
Dr. Bonner also diagnosed L5 radiculopathy as a result of the employment injury. On May 25,
2011 he diagnosed degenerative disc disease exacerbated by a fall and lumbar radiculopathy.
The May 25, 2011 note from Dr. Bonner does not support that appellant’s continuing
disability or medical residuals are the result of her accepted February 24, 2010 lifting injury
resulting in lumbar sprain, as he attributed her disability and medical residuals to degenerative
disc disease and lumbar radiculopathy. He further indicated that her degenerative disc disease
and radiculopathy were attributable to a fall. There is no indication that appellant has sustained a
fall in the performance of duty and such a fall is not an accepted mechanism of injury in this
claim. Any injury or condition resulting from a fall would not be compensable and would not
establish continuing disability or medical residuals as a result of the February 24, 2010
employment injury.
On July 18, 2013 Dr. Bonner continued to opine that appellant’s accepted LS sprain was
due to the February 24, 2010 employment injury. He also stated that she had sustained an
aggravation of a degenerative back condition as well as lumbar radiculopathy as a result of this
lifting incident. Dr. Bonner based his opinion on appellant’s MRI scans finding that her
degenerative disc disease “accelerated in the degree, which would not have been anticipated if
not for the traumatic event of February 24, 2010.” He further opined that her electrodiagnostic
studies demonstrated active radiculopathy as a result of the aggravation of her degenerative
process which was consistent with her symptomatology of back pain, leg pain, and thigh pain.
Dr. Bonner stated that the aggravation was permanent based on the objective findings of
appellant’s MRI scans. He concluded, “In addition it is clear that this work-related injury has
resulted in an injury that hastened the development of the underlying condition being
degenerative changes of the lumbar spine and acceleration in relation to the ordinary course of
the disease.” While these reports offer medical opinion evidence that appellant’s accepted
employment injury on February 24, 2010 resulted in additional conditions, the reports are not
sufficiently well reasoned to establish that additional conditions resulted from the employment
injury. Dr. Bonner did not explain how and why he believed that the lifting incident resulted in a
permanent aggravation of her preexisting condition of degenerative disc disease and the resulting
lumbar radiculopathy. These reports also fail to support appellant’s claim for continued
disability or medical residuals a result of her accepted lumbar sprain. Dr. Bonner did not
attribute her current disability for work or her medical residuals to her accepted condition.
Dr. Morgan performed an MRI scan on April 24, 2012 which demonstrated stable mild
bilateral facet hypertrophy at L2-3 and L3-4 and a mildly degenerative disc at L5-S1 with mild
degenerative loss of both height and signal. He interpreted his findings as unchanged. This

7

report does not support Dr. Bonner’s conclusions that appellant’s employment incident
aggravated her underlying degenerative disc disease. Dr. Morgan found no change in her
degenerative condition following the employment incident. This report does not support
appellant’s continuing disability due to her accepted employment injury or Dr. Bonner’s
asserting that she sustained additional conditions as a result of her employment injury.
Dr. Der-Krikorian examined appellant and found that her neurological condition with
within normal limits with no sciatica and no motor, sensory, or reflex abnormalities. He
reviewed her March 10, 2010 MRI scan and found degenerative disc disease at L5-S1 consistent
with a left L5 radiculopathy. Appellant underwent an additional MRI scan on October 26, 2010
and Dr. Der-Krikorian reviewed this study on November 23, 2010. Dr. Der-Krikorian found that
her symptoms suggested an intermittent bilateral lumbar radicular involvement with no clear-cut
evidence of acute lumbar radiculopathy or herniated disc. This report does not support
appellant’s claim as he did not diagnose lumbar sprain and did not opine that an additional
condition resulted from her accepted employment injury. Dr. Der-Krikorian did not opine that
her degenerative disc disease or radiculopathy were due to her accepted employment injury.
Without medical opinion to evidence establish a causal relationship between the diagnosed
condition and the employment incident, this report does not establish continuing disability or
medical residuals resulting from either the accepted condition or from an additional employmentrelated condition.
On appeal, counsel argued that there was a conflict of medical opinion evidence between
Drs. Smith and Bonner. The Board finds that Dr. Bonner did not address any continuing
disability or residuals from the accepted condition of lumbar sprain/strain such that there is a
conflict of medical opinion on this issue. The Board further finds that he did not provide
sufficient medical opinion evidence to raise a conflict regarding any additional alleged condition
resulting from appellant’s accepted employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wageloss and medical benefits due to her February 24, 2010 employment injury.

8

ORDER
IT IS HEREBY ORDERED THAT the November 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 27, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

